Upon the defendant-respondent’s motion renewed upon argument of the appeal, the plaintiff-appellant’s appeal from the order of the Supreme Court, New York County, entered on June 15, 1967, and the judgment entered thereon on June 27,1967, is unanimously dismissed. Respondent shall recover of appellant $60 costs and disbursements of this appeal. The unjustifiable and prejudicial delay of over six years in perfecting the appeal requires its dismissal. Had we reached the merits of the appeal, we would have affirmed the determination of Special Term which granted the defendant’s motion for summary judgment and dismissed the complaint. Concur — Nunez, J. P., Kupferman, Murphy, Steuer and Moore, JJ.